           Case 2:19-cr-00136-KJD-BNW Document 18 Filed 09/26/19 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                         Case No. 2:19-cr-136-KJD-BNW

9                   Plaintiff,                         Stipulation to Unseal Search Warrants

10          v.

11   DANIELLE LACHARIS BUCK,

12                 Defendant.

13

14          On May 30, 2019, the Honorable Nancy J. Koppe issued warrants authorizing the

15   search of Defendant Danielle Lacharis Buck’s residence and vehicle under Case Nos. 2:19-

16   mj-399-NJK and 2:19-mj-400-NJK, respectively. Because those warrants were part of an

17   ongoing investigation, the Court issued an order sealing the warrant documents. On June 4,

18   2019, a federal Grand Jury charged Buck in this District in a sealed indictment in the above-

19   captioned case with violating 18 U.S.C. §§ 1341 (Mail Fraud), 1343 (Wire Fraud),

20   1029(a)(2) (Using Unauthorized Access Devices), and 1028A(a)(1) (Aggravated Identity

21   Theft). On June 5, 2019, Buck was arrested and made her initial appearance on these

22   charges the same day and the indictment in this case was unsealed.

23          At any trial in that case the Government anticipates introducing evidence recovered

24   during the execution of the sealed search warrants. Accordingly, the parties hereby stipulate
           Case 2:19-cr-00136-KJD-BNW Document 18 Filed 09/26/19 Page 2 of 3



1    and request that this Court issue an Order unsealing the warrants and accompanying

2    documents, including the application, affidavit, and attachments, in Case Nos. 2:19-mj-399-

3    NJK and 2:19-mj-400-NJK so that the Government may provide those documents to

4    defense counsel as discovery in the above-captioned case.

5           DATED this 26th day of September, 2019.

6                                              Respectfully submitted,

7                                              NICHOLAS A. TRUTANICH
                                               United States Attorney
8
      /s/ Kathryn C. Newman                    /s/ Richard Anthony Lopez
9     KATHRYN C. NEWMAN                        RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender        Assistant United States Attorney
10    Counsel for Defendant
      Danielle Lacharis Buck
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  2
           Case 2:19-cr-00136-KJD-BNW Document 18 Filed 09/26/19 Page 3 of 3



1                     UNITED STATES DISTRICT COURT
2                          DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:19-cr-136-KJD-BNW

4                  Plaintiff,

5          v.

6    DANIELLE LACHARIS BUCK,

7                 Defendant.

8

9               [Proposed] Order Granting Stipulation to Unseal Search Warrants

10         Based on the pending stipulation of the parties, and good cause appearing, the

11   stipulation is hereby GRANTED.

12         IT IS HEREBY ORDERED that the warrants and accompanying documents,

13   including the application, affidavit, and attachments, in Case Nos. 2:19-mj-399-NJK and

14   2:19-mj-400-NJK shall be unsealed.

15         DATED October
                 this ______ day of September, 2019.
                          3, 2019

16

17
                                           HONORABLE BRENDA N. WEKSLER
18                                        UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24


                                                 3
